                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JOSEPH D. GILBERTI, JR. , P.E.,

               Plaintiff,

v.                                                Case No.: 2:19-cv-282-FtM-38MRM

RON DESANTIS, THE MOSAIC
COMPANY, MOSAIC FERTILIZER,
LLC, ENVIRONMENTAL
PROTECTION AGENCY,
SARASOTA COUNTY BOARD OF
COUNTY COMMISSIONERS,
DESOTO COUNTY BOARD OF
COUNTY COMMISSIONERS,
HILLSBOROUGH COUNTY STATE
ATTORNEYS OFFICE, SARASOTA
MEMORIAL HOSPITAL, PEACE
RIVER MANASOTA WATER
SUPPLY AUTHORITY,
SOUTHWEST FLORIDA WATER
MANAGEMENT DISTRICT, 72
PARTNERS, LLC and LUIS E.
RIVERA,

             Defendants.
                                         /

                                        ORDER1

      Before the Court is Defendant Southwest Florida Water Management District’s

Motion to Stay Proceedings Pending Resolution of Appeal in a Related Case (Doc. 21).


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Plaintiff Joseph Gilberti accuses Defendants of conspiring to hide “secret underground

rivers of endless Unique Alkaline Spring Water” to cause “a massive Healthcare and

National Debt crisis.” (Doc. 1 at 2-3). Gilberti filed a nearly identical case in the United

States District Court for the District of Columbia earlier this year. The D.C. District Court

dismissed that case because federal courts do not have subject matter jurisdiction over

“patently insubstantial” claims. Gilberti v. Fed. Reserve Sys., No. 1:19-CV-738, 2019 WL

1901293, at *2 (D.D.C. Apr. 29, 2019). Gilberti is appealing the dismissal.

       Federal courts generally avoid duplicative litigation because it is a waste of judicial

resources for two courts to decide the same issues for the same parties. Georgia ex rel.

Olens v. McCarthy, 833 F.3d 1317, 1321 (11th Cir. 2016). Courts have broad discretion

“to stay or dismiss litigation in order to avoid duplicating a proceeding already pending in

another federal court.” Id. Gilberti’s two cases share an important threshold issue:

whether he has asserted claims that are justiciable in federal court. And that is the issue

currently on appeal from the D.C. District Court. The Court finds that judicial economy is

best served by staying this case pending the outcome of Gilberti’s appeal.

       Accordingly, it is now

       ORDERED:

       (1) Defendant Southwest Florida Water Management District’s Motion to Stay

          Proceedings Pending Resolution of Appeal in a Related Case (Doc. 21) is

          GRANTED.

       (2) All proceedings in this case are STAYED until the parties advise the Court that

          the United States District Court for the District of Columbia receives a mandate




                                              2
         from an appellate court in Case No. 1:19-cv-738. The parties shall notify the

         Court within seven (7) days of entry of the mandate.

      (3) The Clerk is DIRECTED to file a stay flag to this case.

      DONE and ORDERED in Fort Myers, Florida this 19th day of June, 2019.




Copies: All Parties of Record




                                           3
